WR-80,099-01 (Kemos Marque Barnaby)
                                                                               COURT OF CRIMINAL APPEALS
                                                                                                AUSTIN, TEXAS
                                                                              Transmitted 3/4/2015 2:29:49 PM
                                                                                Accepted 3/4/2015 2:49:24 PM
        March 6, 2015                                                                            ABEL ACOSTA
                                                                                                         CLERK




                                         Brett W. Ligon
                                            District Attorney
Phil Grant                                 9th Judicial District                    Ofc: (936) 539-7800
First Assistant District Attorney       207 W. Phillips, 2nd Floor                  Fax: (936) 760-6940
                                         Conroe, Texas 77301

                                           February 27, 2015

       Hon. Abel Acosta, Clerk
       Court of Criminal Appeals
       Supreme Court Building
       201 West 14th Street, Room 106
       Austin, Texas 78701


               Re:     Case number WR-80,099-01, Trial Court Case number 09-04-04192-CR,
                       styled Ex parte Kemos Marque Barnaby.


       Dear Mr. Acosta:

       Please be advised that the undersigned assistant district attorney will present oral
       argument on behalf of the State in the above-captioned case on April 1, 2015.

       Thank you for your assistance in this regard.

                                                        Sincerely,

                                                        /s/ Jason Larman
                                                        JASON LARMAN
                                                        Assistant District Attorney
                                                        jason.larman@mctx.org (e-mail)


       cc:     Ms. Judith Shields
               Attorney for Appellant
               21 Waterway Ave., Suite 300
               The Woodlands, Texas 77380
               judithshieldsattorney@gmail.com